Citation Nr: 0740668	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 28, 2002 for a 
rating of 100 percent disability for schizophrenia, paranoid 
type, based upon an assertion of clear and unmistakable error 
in one or more previous final rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1976 to September 
1978.  He was born in August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in July 2003.  Prior VARO action 
will be discussed in detail below.

The veteran provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the VARO in November 
2007.  A transcript (Tr.) is of record.  

The Board notes that discussed at the hearing was the recent 
case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), wherein 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a request to revise the decision based 
on a showing that the challenged decision ws a product of 
clear and unmistakable error (CUE).  With that having been 
discussed, the veteran and his representative indicated their 
understanding that CUE is the only avenue via which a 100 
percent schedular rating could be assigned prior to June 
2002, including from 1978, the date of his separation from 
service, and that the veteran's appeal is on that basis.  It 
was also discussed and understood that, since the appellant's 
argument is limited to CUE, the evidence to be considered in 
the assessment would be that which was of record when the 
pertinent prior rating actions were effectuated.


FINDINGS OF FACT

1. The veteran filed his claim for service connection for 
schizophrenia at the time of his separation from active 
military service in 1978.

2.  The VARO's January 1979 rating decision granted service 
connection from the day after his separation, September 13, 
1978; and assigned a 30 percent rating for schizophrenia; 
that decision was not timely appealed, and became final.

3.  The 1979 rating decision was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

4.  The appellant has failed to allege any kind of error of 
fact or law in the 1979 rating decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

5.  In May 1980, based upon a VA examination, the VARO 
reduced the rating assigned for the veteran's schizophrenia 
from 30 to 10 percent disabling, effective August 1, 1980; 
after another VA examination, that rating was continued; a 
timely appeal was not perfected.

6.  The May 1980 rating decision was reasonably supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

7.  The appellant has failed to allege any kind of error of 
fact or law in the 1980 rating decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

8.  In August 1983, the veteran requested an increase in his 
compensation; additional outpatient records were received and 
another VA examination undertaken, and the rating at the 10 
percent level was continued; a timely appeal was not 
perfected. 

9.  The 1983 rating decision was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

10.  The appellant has failed to allege any kind of error of 
fact or law in the 1983 rating decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

11.  In 1984, the veteran again sought an increased rating, 
and, after a VA examination and clinical records were 
obtained, his rating was increased by VARO rating action in 
October 1984 to 30 percent disability, effective July 5, 
1984, the date of his claim.

12.  In 1985, the veteran failed to report for VA 
examination; his payments were discontinued, but were 
reinstated after he reported for an examination in 1985; a 
timely appeal was not taken from the 1984 rating decision.  

13.  The 1984 rating decision as confirmed was reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

14.  The appellant has failed to allege any kind of error of 
fact or law in the 1984 rating decision as confirmed which, 
when called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

15.  The veteran filed another claim for increased 
compensation in November 1987 and again in July 1991; an 
increase was denied on both occasions, based upon the medical 
evidence of record.

16.  The 1987 and 1991 rating decisions were reasonably 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at the time of either decision were ignored or 
incorrectly applied.

17.  The appellant has failed to allege any kind of error of 
fact or law in either the 1987 or the 1991 rating decision 
which, when called to the attention of later reviewers, 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.
 
18.  He later filed another claim for an increase, and the 
VARO's rating action in March 1994 continued his 30 percent 
rating; he was informed of the decision, but did not file a 
timely appeal.  

19.  The 1994 rating decision was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

20.  The appellant has failed to allege any kind of error of 
fact or law in the 1994 rating decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

21.  Notice was sent to the veteran during that time of the 
requirement that compensation rates be reduced during 
incarceration effective October 2, 1996; in the interim, 
while various other issues were raised such as apportionment 
to the grandmother of his children, the issue of increased 
compensation was not raised.

22.  The veteran was purportedly released from incarceration 
on July 2, 1997.

23.  In January 1998, the veteran asked that his check be 
sent to his new address; other data was introduced regarding 
dependents, etc.; he still said nothing about seeking an 
increase in his disability rating.

24.  In a VA Form 21-4138 received on June 28, 2002, the 
veteran requested a re-evaluation of his disability rating; 
absent any other comparable submitted document, this is 
reasonably interpreted as the date on which he requested an 
increased rating.

25.  In October 2002, the VARO received notice that the 
veteran had been incarcerated on April 2, 2002; due to his 
confinement, his compensation rate was again required to be 
reduced, and he was so informed in November 2002.

26.  In the interim, however, additional clinical data was 
obtained including a VA examination in February 2003, and 
based on the evidence therein, a 100 percent rating was 
assigned for his schizophrenia, effective June 28, 2002, the 
date of his claim for the increase. 

27.  The VARO is not in receipt or possession of any evidence 
after March 1994 and prior to June 28, 2002, that can 
reasonably be construed as an informal claim of for increased 
compensation for schizophrenia or otherwise reflecting that 
it was factually ascertainable that the increased degree of 
disability had existed in the year immediately prior to the 
claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 
2002, for the award of 100 percent rating for schizophrenia, 
based upon an assertion of CUE in one or more previous final 
decisions, have not been met.  38 U.S.C.A. §§ 5103, 5109A, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The Court 
of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is collaterally attacking a previous, final 
decision.  Given the nature of a request to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a request 
is based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  Moreover, the 
Court has held that "as a matter of law, the VCAA is 
inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).

II.  Legal Criteria, Factual Background, and Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  This rule was equally as applicable in 1979 
and the interim since then as it is today.  Such a final 
decision may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  That regulation is of 
long standing, and has been codified in statute, at 38 
U.S.C.A. § 5109A.

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991). In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, supra).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell), 
cert. denied, 120 S.Ct. 504 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the RO's actions in 1979, and thereafter, in determining 
whether CUE existed at the time of any previous decision 
which was final.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

Pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation may be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the claim is received within one year from 
such date; otherwise the effective date will be the date of 
receipt of the claim.  

The Court of Appeals for Veterans Claims has held that the 
Board must review all communications that could be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997); Servello v. Derwinski, 3 Vet. App. 
196 (1992).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2007).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

38 C.F.R. § 3.157 provides that evidence from a private 
physician or layman may be accepted as an informal claim for 
benefits when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable possibility of entitlement.  
Such a report cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question. Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the 1979 rating decision 
which he is now challenging.  Therefore, that decision became 
final.  The veteran's CUE argument essentially amounts to an 
assertion that the RO improperly weighed the available 
medical evidence in 1979, and that his mental health problems 
have been as severe since service as they were at the time of 
his in-service nervous breakdown.  This allegation is not 
supported by the documentation of record.

He has also argued that other soldiers who were hurt in the 
same incident from which he developed his psychiatric 
breakdown received higher ratings.  There is no way to verify 
this but it is essentially irrelevant.  Even if this were 
found to be true, the Board would note that the rating of any 
given veteran's disability depends upon the evidence of 
record relating to that veteran, not someone else.

The veteran has alleged, in pertinent part, that the RO 
committed CUE because the RO had failed to award a 100 
percent disability evaluation.  In this case, since there 
were a number of rating actions of record since the initial 
one in 1979, and since there has been no specification in 
written or oral communications other than the current 
assertion that a 100 percent schedular rating should have 
been assigned prior to 2002, the Board is obligated to 
address all pertinent interim rating actions in this regard 
as well.

Then, as now, with modest interim periodic revisions of 
language, requirements for a total rating for schizophrenia 
have mandated significant and stated symptoms resulting in 
virtual isolation from the community.  Specifically, under 
the provisions then in effect under Diagnostic Code 9203, the 
rating for the veteran's paranoid schizophrenia hinged on his 
overall social and industrial impairment.  A 50 percent 
rating was warranted if his symptoms are productive of 
considerable social and industrial impairment; a 70 percent 
rating was warranted for severe social and industrial 
impairment (manifested by lesser symptomatology than is 
required for a total schedular rating); a total schedular 
rating is warranted when the veteran's psychosis comprises 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203.

At the time of the 1979 rating action, of record were the 
veteran's multiple packets of service records wherein a TDRL 
determination was made of acute moderate schizophrenia 
manifested by ideas of reference, paranoid ideation and 
delusions, probable hallucinations, and looseness of 
association.  A Physical Evaluation Board (PEB) had found him 
to be 30 percent disabled.  

On a VA examination in October 1978, his in-service 
circumstances were discussed as involving a driving situation 
when he took No-Doz tablets to stay awake and arrived at home 
in a confused state, felt his life was threatened and people 
were shooting at him.  He was admitted to private and then 
service hospitalization from which he was discharged after 
five days with a diagnosis of psychosis due to sleep 
deprivation and caffeine.  Since release from service, he 
said he had had no psychiatric follow-up and had not 
continued his Haldol medication.  

He specifically denied that there had been any exacerbation 
in his psychiatric symptomatology.  He was living with his 
wife in the YMCA, looking for work, interested in playing 
sports and continuing his education.  The examiner found many 
normal findings, and while his affect was somewhat flattened 
and distant, he responded well to questions and answered 
appropriately.  Insight was lacking but otherwise, he was 
felt to be in remission.  He failed to report for the general 
medical examination.  It was felt that he would have 
continued improvement and a re-examination was scheduled for 
one year hence.

The veteran and his representative now claim CUE in the 1979 
RO decision, contending that reasonable minds could not 
differ that the evidence of record at the time of that prior 
decision supported a grant of the claim or a 100 percent 
scheduler rating.  However, the RO in the 1979 decision 
indicated that the claims folder had been reviewed, and 
addressed all clinical findings when it assigned the 30 
percent rating, noting that he continued even then to 
improve.  When comparing the schedular criteria to the 
findings at the time, the Board considers the 30 percent 
assigned in fact to be a somewhat munificent reflection of 
his symptoms at the time. 

The veteran's representative has argued that the RO committed 
CUE because other evidence was of record at the time of the 
1979 decision that compelled a grant of the claim, but which 
the RO failed to recognize.  The Board respectfully 
disagrees, because all evidence was reviewed, and that fact 
was so stated and comprehensively delineated within the 
action itself.

The Board finds that reasonable minds might have differed as 
to the application of the law to the facts as present at the 
time of the 1979 RO decision, but the interpretation then 
made by the RO was not unreasonable and, in fact, if 
anything, erred on his side rather than to the contrary.  The 
veteran's CUE claim thus is based ultimately only upon a 
disagreement as to the interpretation of the facts and the 
weighing of the evidence, and accordingly cannot be granted.  
See Russell, supra.

As noted, the veteran and his representative argue that he is 
entitled to an earlier effective date for the 100 percent 
rating from the date of his separation from service in 1978.  
They cited case law as supporting this assertion which states 
that VA must give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); Moody v. Principi, 
360 F.3d 1306 (2004).  

The veteran and his representative have also raised the 
applicability of 38 C.F.R. § 3.157, which permits acceptance 
of the date of a VA hospitalization or examination as an 
"informal claim" in increased rating cases.  See also 
Crawford v. Brown, supra.

The veteran and his representative also were present at the 
hearing in November 2007 when the relevant points and 
evidence were discussed.  The veteran's arguments were 
specifically that the effective date should be separation 
from service, and that various post-service clinical records 
should be considered.  

In that regard, nonetheless, the Board would note that 
contrary to some suggestions of record including at the 
hearing, in 1979, he was granted service connection for 
schizophrenia from the day following separation from service; 
thus the veteran is not seeking an earlier grant of service 
connection, but rather for a retroactive increased rating 
from 30 to 100 percent, and accordingly is bound by the 
regulations and judicial guidelines relevant thereto.

Where there is a final denial of an increased-rating claim, 
and new evidence is subsequently submitted in support of a 
higher rating (as in this case), the effective date of the 
award of compensation is the date of the new claim 
(regardless of whether it is in the form of a formal or 
informal claim) or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o).

In summary, therefore, and with all due respect for the 
veteran's sincere arguments in this appeal, the Board 
concludes that review of the RO's 1979 rating decision, with 
consideration of the evidence available and the law in effect 
at that time, fails to establish that the decision was a 
product of clear and unmistakable error.

Since then, in May 1980, based upon a VA examination in 
Philadelphia, PA, the full report of which is of record, the 
VARO reduced the rating assigned for his schizophrenia from 
30 to 10 percent disabling, effective August 1, 1980; that 
rating was continued, and a timely appeal was not perfected.  

At the time of the 1980 examination, the VA examiner noted 
his history in detail, and found that while he was somewhat 
concrete and had a blunted affect, there was no sign of 
paranoia, delusions, or referential thinking, and he denied 
hallucinations.  He had little insight, but his judgment was 
unimpaired.  Based upon the criteria then in effect, the VARO 
assigned a 10 percent rating for his schizophrenia.  Again, 
he did not file a timely appeal.  

The VA examination in October 1982 showed similar findings.  
His adjustment was said to be poor but it was felt that 
outpatient help might make an improvement.  He seemed to have 
little understanding that he needed follow-up care for his 
mental health issues.

In August 1983, the veteran requested an increase in his 
compensation; additional outpatient records were received 
which are virtually without reference to mental health 
problems.  The rating at 10 percent disability was continued, 
and a timely appeal was not perfected. 

In 1984, the veteran again sought an increased rating, which, 
after a VA examination and clinical records were obtained, 
led to an increase by the RO's rating action in October 1984 
to 30 percent disability, effective July 5, 1984, the date of 
his claim.  The 1984 VA examination report showed complaints 
of sleeping problems.  He was working as a carpenter.  He 
denied hallucinations, and orientation, memory, insight and 
judgment were all intact.  Outpatient treatment records show 
ongoing care in 1984 but no special problems.  On one 
occasion he had had a fight with his wife and was said to 
have hallucinations.  He had been working at the post office 
but was not now doing so, other than part-time.  He was 
uncomfortable around people.  He borrowed money to pay the 
rent rather then be evicted.  

Private treatment records show a voluntary admission in June 
1984 after an incident at work when he was not permitted to 
leave to see his wife who was very pregnant and having some 
problems. He was not actively hallucinating and neither 
paranoid nor significantly depressed.

In 1985, the veteran failed to report for VA examination and 
payments were discontinued.  They were re-instated after he 
reported for such in 1985.  On the 1985 VA examination, his 
schizophrenia was felt to be mild to moderate in degree.  He 
had poor concentration and felt lonely, and said he had 
dropped out of an auto mechanics course.  He was mildly 
depressed.  Voices told him there was no future.

In November 1987, the veteran filed another claim for 
increased compensation, and he did so again in July 1991; an 
increase was denied on both occasions based on the medical 
evidence of record.  VA examination in 1988 described 
hallucinations but no delusions.  Thinking was adequate and 
insight superficial.  

When he filed another claim for an increased rating, VA 
examination in December 1993 showed slightly scattered and 
disorganized thought processes but not hallucinations or 
delusions, and his affect was entirely normal.  The VARO's 
rating action in March 1994 continued his 30 percent rating; 
he was informed but did not file a timely appeal.  

Notice was sent to the veteran during that time of the 
requirement that compensation rates must be reduced during 
incarceration effective October 2, 1996; in the interim, 
while various other issues were raised such as apportionment 
to the grandmother of his children, the issue of his wanting 
an increased rate of compensation was not raised.

The veteran was purportedly released from incarceration on 
July 2, 1997.  In January 1998, he asked that his check be 
sent to his new address; other data was introduced regarding 
dependents, etc.  He still said nothing about an increase in 
his rating.

On VA outpatient records from December 2001, he said he had 
not had care since service.  He had decreased sleep and 
appetite and continued auditory hallucinations, paranoia, 
ideas of reference, and recurring thoughts.  

In a VA Form 21-4138 received on June 28, 2002, the veteran 
requested a re-evaluation of his disability rating; absent 
anything else comparable, this must be reasonably interpreted 
as the date of reopening of his claim.

In October 2002, the VARO received notice that the veteran 
had been confined on April 2, 2002, and, as he remained 
incarcerated, his rating would again be reduced.  He was so 
informed in November 2002.

In the interim, however, additional clinical data was 
obtained including a VA examination in February 2003.  Based 
upon the evidence therein, a 100 percent rating was assigned 
for his schizophrenia, effective June 28, 2002, the date of 
his claim for the increase.   The report of the VA 
examination in February 2002 is of record confirming 
hallucinations, fair to poor insight and judgment, inability 
to handle finances, etc.  His Global Assessment of 
Functioning (GAF) score was 42.

In the aggregate, and with regard to each one of the 
enumerated rating actions cited above, the rating decision 
was reasonably supported by the evidence then of record, and 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  Moreover, as to each instance, the appellant has 
failed to allege any kind of error of fact or law in those 
rating decisions which, when called to the attention of later 
reviewers, compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

Finally, the RO is not in receipt or possession of any 
evidence after March 1994 and prior to June 28, 2002, that 
can reasonably be construed as an informal claim of for 
increased compensation for schizophrenia or otherwise 
reflecting that it was factually ascertainable that the 
increased disability had existed in the year prior to the 
claim.

The Board reiterates that the CUE standard requires that any 
such error compel the conclusion that reasonable minds could 
not differ, and that the result would have been manifestly 
different but for the error.  In this case, the veteran has 
not shown any error in any of the rating actions, commencing 
in 1979, regarding the effective date of a 100 percent rating 
for his schizophrenia, assigned from the date of his June 28, 
2002 claim, and based on evidence received subsequent thereto 
(including the 2003 VA examination and additional clinical 
records dated thereafter).   The 1979 rating action and all 
those that followed were reasonably supported by the evidence 
of record at the time, and were consistent with the laws and 
regulations then in effect.  Consequently the appeal must be 
denied. 


ORDER

Entitlement to an effective date earlier than June 28, 2002, 
for a rating of 100 percent disabling for schizophrenia, 
paranoid type, based on an assertion of clear and 
unmistakable error in one or more previous final rating 
decisions, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


